          Case 1:20-cv-11176-DJC Document 2 Filed 06/19/20 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,                            )
                                                     )
v.                                                   )    CRIMINAL NO. 1:12CR10323-2
                                                     )
MELVIN RIVERA,                                       )
Defendant.                                           )



Motion to Vacate Conviction Pursuant to 28 U.S.C. § 2255 and Rehaif v. United States, 139
                                  S. Ct. 2191 (2019)

       Pursuant to 28 U.S.C. § 2255, Melvin Rivera moves to vacate his conviction for being a

person with a proscribed status under 18 U.S.C. § 922(g) in possession of a firearm/ammunition.

In Rehaif v. United States, 139 S. Ct. 2191 (2019), the Supreme Court held the government must

prove that a defendant knew, at the time of the alleged possession, that he belonged to the

relevant category of persons barred from possessing firearms and ammunition. Rehaif, 139 S.

Ct. at 2200. Pursuant to Rehaif, Mr. Rivera’s conviction for being a person in possession of a

firearm must be vacated.

       In support of this motion, Mr. Rivera states the following:

       1. Defendant was convicted of violating 18 U.S.C. § 922(g) on July 11, 2014 and was

sentenced to 96 months imprisonment followed by three years of supervised release. He remains

on supervised release.

       2. This is defendant’s first motion pursuant to 28 U.S.C. § 2255.

       3. Reversing every circuit court to decide the issue of knowledge of status, the Supreme

Court held in Rehaif v. United States, 139 S. Ct. 2191, 2194 (2019) that: “To convict a defendant

[under 18 U.S.C. § 922(g)], the Government [] must show that the defendant knew he possessed
           Case 1:20-cv-11176-DJC Document 2 Filed 06/19/20 Page 2 of 3



a firearm and also that he knew he had the relevant status when he possessed it.” The rule

announced in Rehaif, which narrows the scope of the offense, is a new substantive rule

retroactively applicable to cases on collateral review. See Schriro v. Summerlin, 542 U.S. 348,

351-52 (2004).

        4. The indictment in this case failed to allege knowledge of status as an essential element

of the offense, thereby failing to allege an offense. Due to the defective indictment, this Court

did not have jurisdiction to enter a judgment in the § 922(g) prosecution.

        5. The indictment violated Mr. Rivera’s Fifth Amendment right to be charged by a grand

jury.

        6. The indictment violated Mr. Rivera’s Sixth Amendment right to notice.

        7. During his change of plea on February 28th, 2014, Mr. Rivera was not informed that

knowledge of status was an essential element of the § 922(g) offense. Accordingly, his plea was

not made knowingly and voluntarily, in violation of his Fifth Amendment right to due process.

        8. The Rehaif errors in Mr. Rivera’s proceedings were prejudicial.

        9. Mr. Rivera’s motion challenging his § 922(g) conviction is timely under 28 U.S.C. §

2255(f)(3). It is filed within one year of the date on which the right asserted was initially

recognized by the Supreme Court. That right has been newly recognized by the Supreme Court

and made retroactively applicable to cases on collateral review.

                                                      Respectfully submitted,
                                                      Melvin Rivera
                                                      By his attorney
                                                      /s/ Michael Tumposky
                                                      Michael Tumposky, BBO 660618
                                                      Hedges & Tumposky, LLP
                                                      50 Congress St., Suite 600
                                                      Boston, MA 02109
                                                      T) 617 722-8220
                                                      E) Tumposky@htlawyers.com
          Case 1:20-cv-11176-DJC Document 2 Filed 06/19/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE
       I hereby certify that true copies of this document will be served on the registered parties
through the ECF system on this date June 19thth, 2020.
                                                     /s/ Michael Tumposky
